Case 20-41227       Doc 38-1      Filed 07/16/20 Entered 07/16/20 10:58:10          Desc Exhibit
                                         A Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IN RE:                                              §
                                                    §          CASE NO. 20-41227
ROYAL TRANSPORT EXPRESS, LLC,                       §
                                                    §
                                                    §          CHAPTER 11
Debtor.                                             §

                                          STIPULATION

       The Debtor and City of Wylie, subject to the approval of the United States Bankruptcy

Court, stipulate as follows:

       A.      On May 26, 2020, the Debtor filed a voluntary petition for relief pursuant to

chapter 11 of title 11 of the United States Code.

       B.      The City of Wylie asserts that it holds unavoidable, perfected, first priority liens

against the Debtor’s business personal property.         The Debtor’s business personal property

includes but is not limited to, all of the Debtor’s furniture, fixtures, machinery, equipment,

inventory and other tangible business personal property pursuant to sections 32.01 and 32.05 of

the Texas Tax Code and 11 U.S.C. Section 362(b)(18). These liens secure ad valorem business

personal property taxes.

       C.      The Debtor and the City of Wylie have entered into this stipulation in order to

provide the city with relief from the automatic stay commensurate with the relief that has been

granted to or will be granted to any other secured creditor who holds a lien against or security

interest in collateral to which the City of Wylie’s liens attach.

       D.      The parties stipulate that:

                       a.      in the event the automatic stay and other stays, restraints or

               injunctions existing by operation of law or otherwise restricting repossession or



                                             Exhibit “A”
Case 20-41227      Doc 38-1      Filed 07/16/20 Entered 07/16/20 10:58:10               Desc Exhibit
                                        A Page 2 of 2



              foreclosure have been removed or are removed as to any secured creditor with a

              lien against or security interest in certain collateral to which the city’s liens attach,

              the City of Wylie shall receive the same relief as to such specific collateral;

                      b.      nothing in this stipulation shall prevent the city from seeking

              additional adequate protection and/or relief from this Court while the case is

              pending, and nothing in this stipulation shall prevent the Debtor from responding

              thereto.



STIPULATED AND AGREED:


_/s/ Laurie A. Spindler_________________
Laurie A. Spindler
Linebarger, Goggan, Blair & Sampson, LLP
2777 N Stemmons Fwy, Suite 1000
Dallas, Texas 75207
Tel. (214) 880-0089 / Fax (469) 221-5003

Counsel for the City of Wylie

_/s/ Eric A. Liepins_________________
Eric A. Liepins
Eric A. Liepins, P.C.
12770 Coit Rd., Ste 1100
Dallas, TX 75251
Telephone: (972) 991-5591
Facsimile: (972) 991-5788

Counsel for the Debtor




                                                                                                Page 2
Stipulation
